            Case 1:21-cv-01066-UNA Document 10 Filed 06/14/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                                                                       FILED
                                                                                       JUNE 14, 2021
                              FOR THE DISTRICT OF COLUMBIA
                                                                                  Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia
TIMOTHY OMAR HANKINS, SR.,                       )
                                                 )
                         Plaintiff,              )
                                                 )
                 v.                              )              Civil Action No. 21-01066 (UNA)
                                                 )
STATE OF NORTH CAROLINA, et al.,                 )
                                                 )
                         Defendants.             )

                                      MEMORANDUM OPINION

          The plaintiff filed this suit on April 18, 2021 against 40 defendants, including the State of

North Carolina, the N.C. Court of Appeals, the N.C. State Bar Association, the governor,

lieutenant governor, attorney general, several state court judges and state officers, and a number

of private defendants including Suntrust Bank, Bank of America, and Whole Foods Market. See

Compl., Dkt. 1. On June 1, 2021, the plaintiff filed a first amended complaint against the

defendants, see Dkt. 7, and on June 10, 2021, the plaintiff filed a second amended complaint, see

Dkt. 9.

          Crediting all inferences to the plaintiff and liberally construing the complaint, the

plaintiff asserts a claim under 42 U.S.C. § 1983 for alleged violations of his rights under the U.S.

Constitution. The plaintiff’s claims pertain to events leading up to and including divorce

proceedings before North Carolina state courts and a resulting Distribution Order, see Compl.

Dkt. 1, Ex. 20, that disposed of marital assets, including real property. He seeks an order barring

enforcement of the Distribution Order.

          This Court lacks jurisdiction to provide the plaintiff’s requested relief. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (“Federal Courts are courts of limited


                                                     1
          Case 1:21-cv-01066-UNA Document 10 Filed 06/14/21 Page 2 of 2




jurisdiction. They possess only that power authorized by Constitution and statute.”); NetworkIP,

LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008) (“It is axiomatic that subject matter jurisdiction

may not be waived, and that courts may raise the issue sua sponte.”). As a general rule, a federal

district court lacks jurisdiction to review the decisions of other courts. See, e.g., Petrovic v.

United States, No. 1:19-CV-00482, 2019 WL 1746301, at *2 (D.D.C. Apr. 17, 2019); United

States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546,

553 (D.D.C. 1986)); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923); see also Prentice v. U.S. Dist. Court for E.

Dist. of Mich., 307 F. App’x 460, 460 (D.C. Cir. 2008) (per curiam) (“[B]ecause a challenge to a

state court action must proceed through that state’s system of appellate review rather than

through a federal district court, the district court properly determined it lack jurisdiction to

review action taken by a . . . state court.” (citations omitted)). Here, if this Court were to

entertain the plaintiff’s claims, it would necessarily need to review and overturn rulings of a

North Carolina court over which it lacks jurisdiction.

       As a result, the Court will grant plaintiff’s application to proceed in forma pauperis and

dismiss the complaint without prejudice for lack of subject matter jurisdiction.1 An Order is

issued separately.

DATE: June 14, 2021

                                                       DABNEY L. FRIEDRICH
                                                       United States District Judge




1
  The plaintiff’s motion for a temporary restraining order and for a permanent injunction, Dkt. 5,
is dismissed as moot.
                                                   2
